April 11, 2007

Mr. Randall A. Pulman
Pulman, Bresnahan, Pullen, & Cappuccio, L.L.P.
2161 NW Miltary Highway, Suite 400
San Antonio, TX 78213

Mr. Don Krause
Bayne Snell & Krause
8626 Tesoro Drive, Suite 500
San Antonio, TX 78217

Mr. Jon Todd Powell
The Powell Law Firm
115 E Travis St. Suite 535
San Antonio, TX 78205-1611
Honorable Michael Parker Peden
285th District Court
Bexar County Courthouse
100 Dolorosa Street, 3rd Floor
San Antonio, TX 78205-3028

Mr. Jason Brett Speights
Speights Law Firm LLP
825 W. Bitters Rd., Suite 104
San Antonio, TX 78216

RE:   Case Number:  07-0283
      Court of Appeals Number:  04-07-00235-CV
      Trial Court Number:  2006-CI-10441

Style:      IN RE  LANDRY'S RESTAURANTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas granted the Emergency Motion to  Stay
Apex Deposition and issued the enclosed stay order in  the  above-referenced
case.  The Court requests that real parties in interest file a  response  to
the petition for  writ  of  mandamus  in  the  above-referenced  case.   The
response is due to be filed in this office no later than  3:00  p.m.,  April
23, 2007.  PLEASE NOTE Tex. R. App. P. 9.2(b), does not apply.  There is  no
filing fee associated with this requested response.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Margaret G.        |
|   |Montemayor             |